            Case 1:20-cv-05065-LJL Document 30 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
NATIONAL AUDUBON SOCIETY,
                                                                          Case No.:
                                            Plaintiff,                    1:20-cv-05065-LJL

        - against -                                                       NOTICE OF MOTION

DAVID BERNHARDT, in his official capacity as Secretary
of the Interior, United States Department of the Interior,
AURELIA SKIPWITH, in her official capacity as Director
of the U.S. Fish and Wildlife Service, UNITED STATES
DEPARTMENT OF THE INTERIOR, and U.S. FISH
AND WILDLIFE SERVICE,

                                             Defendants.
----------------------------------------------------------------------X

        PLEASE TAKE NOTICE that upon this notice of motion, the Declaration of Scott J. Wahl,

Business Administrator for the Borough of Avalon, New Jersey (“Avalon”), and the former Public

Information Officer for the Borough of Stone Harbor (“Stone Harbor”) dated August 24, 2020 (the

“Wahl Declaration”) and the Declaration of Ronald C. Simone III, the City Administrator for the

City of North Wildwood (“North Wildwood”) (the “Simone Declaration”), dated August 21, 2020,

along with the exhibits annexed thereto, the memorandum of law in support of the Borough of

Avalon, Borough of Stone Harbor, and City of North Wildwood’s motion to intervene and all of

the pleadings and proceedings heretofore had in the above-entitled action, the Borough of Avalon,

Borough of Stone Harbor, and City of North Wildwood will move this Court before the Honorable

Lewis J. Liman of the United State District Court, Southern District of New York, Thurgood

Marshall U.S. Courthouse, 40 Foley Square, New York, New York 10007 for an order granting

the Borough of Avalon, Borough of Stone Harbor, and City of North Wildwood’s motion to

intervene pursuant to Fed. R. Civ. P. 24 and for such other and further relief as the Court deems

just and proper.
         Case 1:20-cv-05065-LJL Document 30 Filed 08/24/20 Page 2 of 2




Dated: Garden City, New York
       August 24, 2020

                                           CULLEN AND DYKMAN LLP


                                    By:    /s/ Ariel E. Ronneburger______
                                           James G. Ryan, Esq. (JR9446)
                                           Attorneys for the Borough of Avalon,
                                           Borough of Stone Harbor, and City of North
                                           Wildwood
                                           100 Quentin Roosevelt Boulevard
                                           Garden City, New York 11530
                                           Phone: (516) 357 - 3700
                                           Fax: (516) 357 – 3792
                                           Email: jryan@cullenllp.com
                                                   aronneburger@cullenllp.com




                                       2
